Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 5, 7 through 12, 14 through 18 and 23 through 28 (now renumbered Claims 1 - 20) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 10 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest each of a first operation, a second operation, and a third operation is distinguished and detected as the predetermined operation, the third point entering a back of the virtual plane in the first operation, the third point returning to a front of the virtual plane after entering the back of the virtual plane in the second operation, the third point moving in an in-plane direction after entering the back of the virtual plane in the third operation, teach or fairly suggest a position of the fourth point of the virtual plane space is allowed to be set to a position on a first reference axis or a position on a second reference axis, the first reference axis connecting the second point to the screen, the second reference axis having an angle with respect to the first reference axis, wherein a longitudinal or lateral size of the virtual plane space is allowed to set so as to be equal to or different 

Claims 2 through 5, 7, 8, 10, 11, 12, 14 through 18, and 23 through 26 are allowable for being dependent upon independent claims 1, 9 and 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622